LatimeR, Judge
(concurring in the result):
I concur in the result.
I do not concur outright because of three areas of disagreement. They will be mentioned but, because the case is controlled by the compelling evidence rule, they involve disputes about collateral matters and my ideas will not be developed. First, I believe the ruling of the law officer on his finding of no surprise is contrary to the evidence and could, if desirable, be reversed by us. Second, an incorrect test for application of the rule of impeaching an indispensable witness is used. Third, if a law officer rules correctly on the admissibility of testimony but assigns the wrong reason, we can go behind his deductions and sustain his ruling on the proper ground.